— Order entered November 1, 1982 in Supreme Court, New York County (Martin Evans, J.), granting defendants’ motion for a protective order striking certain interrogatories, is affirmed, without costs, and without prejudice to plaintiffs serving more limited and properly justified interrogatories addressed to nondomiciliary parties. We cannot say that Special Term abused its discretion in finding plaintiffs’' interrogatories to be unduly burdensome; the broadly worded queries are so general as to be oppressive. (Comstock & Co. v City of New York [Bower Bay WPCP], 80 AD2d 805,806.) However, the use of interrogatories to ascertain the identity and location of further documents is consistent with the procedures set forth in Rios v Donovan (21 AD2d 409, 414 [per Valente, J.]), especially in view of the foreign defendants’ limited availability to be deposed by plaintiffs. (Beauchamp v Marlborough-Gerson Gallery, 29 AD2d 937.) Accordingly, leave is granted plaintiffs to recast their interrogatories with more specificity and a greater showing of the relevancy and reasonableness of the questions. (Nissho-IwaiAmer. Corp. v Lehigh Val. Inds., 39 AD2d 653.) Concur — Sandler, J. P., Carro, Silverman and Bloom, JJ.